Citation Nr: 1144780	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  08-01 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for a left ankle disorder.

4.  Entitlement to service connection for a right ankle disorder.

5.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for degenerative disc disease of the lumbar spine.

6.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral pes planus.

7.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral hammertoe deformities.

8.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral mild bunion deformities.

9.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral epidermophytosis of the toes, claimed as fungus on the feet.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1984 to July 1986.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.




	(CONTINUED ON NEXT PAGE)


REMAND

The Veteran is seeking entitlement to service connection for a right knee disorder, a left knee disorder, a left ankle disorder, and a right ankle disorder.  He also seeks to reopen his claims for entitlement to service connection for degenerative disc disease of the lumbar spine, entitlement to service connection for bilateral pes planus, entitlement to service connection for bilateral hammertoe deformities, entitlement to service connection for bilateral mild bunion deformities, and entitlement to service connection for bilateral epidermophytosis of the toes, claimed as fungus on the feet.

First, the Board notes that the Veteran is currently incarcerated and is serving a life sentence.  The United States Court of Appeals for Veterans Claims (Court) has long held that incarcerated Veterans "are entitled to the same care and consideration given to their fellow Veterans."  See Bolton v. Brown, 8 Vet. App. 185, 191 (quoting Wood v. Derwinski, 1 Vet. App. 190 (1991)).  

Further, the Court has cautioned "those who adjudicate claims of incarcerated Veterans to be certain that they tailor their assistance to the peculiar circumstances of confinement."  Id.  

VA has certain duties to notify and to assist claimants concerning the information and evidence needed to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159.  VA must notify the claimant (and his or her representative, if any) of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to assist incarcerated Veterans requires VA to tailor its assistance to meet the peculiar circumstances of confinement, as such individuals are entitled to the same care and consideration given to their fellow Veterans.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Bolton v. Brown, 8 Vet. App. 185, 191 (1995).

The Board notes that evidence indicates the Veteran was transferred to Tomoka Correctional Institution in 2008.  The RO should ensure that the Veteran is still located at this facility and obtain the correct address.  If the Veteran is no longer located at Tomoka, determine where the Veteran is located.  The RO must ensure that the correct address is used in all notifications.

The Veteran is seeking to reopen multiple service connection claims.  Under Kent v. Nicholson, 20 Vet. App. 1 (2006), there are new VA notice requirements for new and material evidence claims.  In particular, under Kent, VA must notify the Appellant of the elements of his claim and of the definition of "new and material evidence."  Kent also requires that VA give the Appellant notice of precisely what evidence is necessary to reopen the claim, depending upon the basis of the previous denial.  Kent further requires that the notice inform the Veteran as to the basis for the prior final denial and as to what evidence would be necessary to substantiate the claim.  Id.

The Veteran has not received any notice that conforms to the Kent requirements.  Thus, a remand is required to provide notice to the Veteran.

Additionally, a request should be made to obtain medical records from the Veteran's current correctional institution.  The Veteran should be notified that he can also obtain and submit these records.  

Finally, the Veteran should be afforded VA examinations for his disorders.  VA does not have the authority to require a correctional institution to release a Veteran so that VA can provide him the necessary examination at the closest VA medical facility.  See, e.g., 38 U.S.C.A. § 5711.  Nevertheless, VA's duty to assist an incarcerated Veteran includes: (1) attempting to arrange transportation of the Veteran to a VA facility for examination; (2) contacting the correctional facility and having their medical personnel conduct an examination according to VA examination work sheets; or (3) sending a VA or fee-basis examiner to the correctional facility to conduct the examination.  See Bolton, 8 Vet. App. at 191.  


Accordingly, the case is REMANDED for the following actions:

1.  Determine the correct current location for the Veteran and ensure that all notifications are sent to the correct address.

2.  Provide notice to the Veteran as required by Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Veteran must be informed of the basis for the previous denials and of what the evidence must show in order to reopen the following claims:
 
a)  entitlement to service connection for degenerative disc disease of the lumbar spine;

b)  entitlement to service connection for bilateral pes planus;

c)  entitlement to service connection for bilateral hammertoe deformities;

d)  entitlement to service connection for bilateral mild bunion deformities; and,

e)  entitlement to service connection for bilateral epidermophytosis of the toes, claimed as fungus on the feet.

3.  Obtain and associate with the claims file all medical records from Tomoka Correctional Institution, and, if the Veteran is no longer located at that location, obtain the medical records from the current correctional institution.  Inform the Veteran that he can also submit these records himself.

4.  Take all reasonable measures to schedule the Veteran for the examinations requested below.  

Confer with prison authorities to determine whether the Veteran may be examined by (1) arranging transportation of the Veteran to a VA facility for examination; (2) having the correctional facility's medical personnel conduct an examination according to VA examination work sheets; or (3) sending a VA or fee-basis examiner to the correctional facility to conduct the examination.

5.  Afford the Veteran an examination for his right and left knee disorders.  The claims file must be made available and reviewed by the examiner.  The examination report should note that the claims file was reviewed.

All pertinent testing and studies should be conducted.

All knee disorders diagnosed should be reported.  The examiner is requested to review all pertinent records associated with the claims file and offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that:

a)  any currently diagnosed right knee disorder is causally or etiologically related to the Veteran's time in service, including his documented blunt injury to the right knee during service in April 1985.

b)  any currently diagnosed left knee disorder is causally or etiologically related to the Veteran's time in service, including his documented contusion during service in December 1984.

The examiner must acknowledge and discuss the lay statements provided indicating that his knee disorders began during his service and have continued post-service.  These statements have been deemed credible.  Lay evidence concerning continuity of symptoms after service is ultimately competent, regardless of the lack of contemporaneous medical evidence.
 
The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

6.  Afford the Veteran an examination for his right and left ankle disorders.  The claims file must be made available and reviewed by the examiner.  The examination report should note that the claims file was reviewed.

All pertinent testing and studies should be conducted.

All ankle disorders diagnosed should be reported.  The examiner is requested to review all pertinent records associated with the claims file and offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that:

a) any currently diagnosed right ankle disorder is causally or etiologically related to the Veteran's time in service, including his documented right ankle sprain during service in January 1986.

b)  any currently diagnosed left ankle disorder is causally or etiologically related to the Veteran's time in service, including his documented left ankle sprain during service in April 1985.

The examiner must acknowledge and discuss the lay statements provided indicating that his ankle disorders began during his service and have continued post-service.  These statements have been deemed credible.  Lay evidence concerning continuity of symptoms after service is ultimately competent, regardless of the lack of contemporaneous medical evidence.

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

7.  The Veteran is hereby notified that it is his responsibility to report for the examinations scheduled in connection with this REMAND and to cooperate in the development of his case.  

8.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated.  

9.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


